STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    January 18, 2018
               Plaintiff-Appellee,

v                                                                   No. 335632
                                                                    Wayne Circuit Court
HUSAM KAMIL ALZEHERY,                                               LC No. 16-005105-01-FH

               Defendant-Appellant.


Before: JANSEN, P.J., and FORT HOOD and RIORDAN, JJ.

PER CURIAM.

        Defendant appeals as of right his bench trial convictions of possession with intent to
deliver dihydrocodeinone, MCL 333.7401(2)(b)(ii), possession with intent to deliver marijuana,
MCL 333.7401(2)(d)(iii), and possession of a firearm during the commission of a felony (felony-
firearm), MCL 750.227b. Defendant was sentenced to one to seven years’ imprisonment for the
possession with intent to deliver dihydrocodeinone conviction and 126 days, time served, for the
possession with intent to deliver marijuana conviction, to run consecutively to the mandatory
two-year sentence of imprisonment for the felony-firearm conviction. We affirm.

        Defendant first argues that there was insufficient evidence to convict him of possession
with intent to deliver dihydrocodeinone. We disagree.

        A defendant’s claim that there was insufficient evidence in a bench trial to support his or
her conviction is reviewed de novo. People v Ventura, 316 Mich. App. 671, 678; 894 NW2d 108
(2016). In doing so, this Court views the evidence in a light most favorable to the prosecution to
determine whether the trial court could have found that each element of the charged crime was
proven beyond a reasonable doubt. Id. “All conflicts in the evidence must be resolved in favor
of the prosecution, and circumstantial evidence and all reasonable inferences drawn therefrom
can constitute satisfactory proof of the crime.” People v Solloway, 316 Mich. App. 174, 180-181;
891 NW2d 255 (2016). It is the role of the trier of fact to determine the weight of the evidence
and the credibility of the witnesses. People v Stevens, 306 Mich. App. 620, 628; 858 NW2d 98
(2014).

       Defendant’s argument challenging the sufficiency of the evidence for his conviction of
possession with intent to deliver dihydrocodeinone is two-pronged. First, defendant argues that
there was no evidence presented that classified the dihydrocodeinone pills found in his home as a
schedule 1, 2, or 3 substance as set forth in MCL 333.7401(2)(b)(ii). Next, defendant contends
                                                -1-
that the prosecution failed to show that defendant both illegally possessed the pills found in his
house and that he intended to deliver them.

         MCL 333.7401(1) states, in relevant part, that, “a person shall not . . . possess with intent
to . . . deliver a controlled substance.” An individual who possesses with intent to deliver a
“controlled substance classified in schedule 1, 2, or 3, except marihuana or a substance listed in
section 7212(1)(d), is guilty of a felony. . . .” MCL 333.7401(2)(b)(ii). Dihydrocodeinone is a
schedule 3 substance. MCL 333.7216(1)(g)(iii)-(v).

        Defendant argues that without specific testimony on this issue, the “trier of fact was left
to speculate that the drug compound was a scheduled drug under either schedule 1, 2 or 3.” The
record belies defendant’s claim. The parties stipulated that Michigan State Police Forensic
Scientist Holly Proulx tested yellow tablets marked V36011 found in a prescription bottle in
defendant’s home and determined they were dihydrocodeinone, also known as hydrocodone
bitartrate-acetaminophen. MCL 333.7216(1)(g)(iii)-(v) specifically states that dihydrocodeinone
is a schedule 3 substance. Therefore, the trial court did not err when it found that the
dihydrocodeinone found in defendant’s home was a scheduled substance.

       Turning to the issue of possession and delivery, defendant claims that that pills at issue
were prescribed by a physician to his girlfriend, Sheena Stout, and therefore there is no record
evidence of his illegal possession with intent to deliver. In People v Robar, ___ Mich App ___,
___; ___ NW2d ___ (2017) (Docket No. 335377); slip op at 5, this Court found that “the plain
language of MCL 333.7401(1) does not support that possessing a valid prescription is relevant to
whether a defendant committed the offense of possession with intent to deliver a controlled
substance.”

          [W]e conclude that MCL 333.7401(1) makes it a crime to possess a controlled
          substance, whether lawfully or not, with the intent to deliver that substance unless
          the person possessing the controlled substance either (1) has obtained a valid
          license to deliver the substance under MCL 333.7303(1) and (2), or (2) falls
          within one of the limited exceptions provide by MCL 333.7303(4) and (5). The
          statutory offense is aimed at preventing a person from possessing a controlled
          substance with unlawful intent regardless of whether the possession would
          otherwise be lawful absent this intent. [Robar, ___ Mich App at ___; slip op at 9-
          10 (citations omitted; emphasis in original).]

“Intent to deliver may be ‘inferred from the quantity of narcotics in a defendant’s possession,
from the way in which those narcotics are packaged, and from other circumstances surrounding
the arrest.’ ” Id. at ___; slip op at 10, citing People v Wolfe, 440 Mich. 508, 524; 489 NW2d 748
(1992), amended 441 Mich. 1201 (1992). “[A] person is not criminally culpable under MCL
333.7401 for merely possessing a prescription medication; culpability arises when a person
possessing a controlled substance displays overt actions showing an intent to unlawfully deliver
the substance to someone else.” Robar, ___ Mich App at ___; slip op at 10.


1
    These tablets were also referred to as Lortab pills.


                                                   -2-
        On a coffee table in defendant’s living room, Dearborn Police Officer Brandon Nichols
found marijuana, hash oil, a scale, a marijuana grinder, a plastic bag that contained “unknown
tablets” and a prescription bottle with pills inside of it, and a single prescription pill. Officer
Nichols also found in defendant’s living room a prescription bottle containing 92 Lortab pills,
three Soma pills, and two Anexsia pills. Lortab is a Vicodin-family drug and is a hydrocodone
and acetaminophen mixture. As noted above, the Lortab pills found in the prescription bottle
were marked as V3601, Proulx tested them and determined they were dihydrocodeinone, also
known as hydrocodone bitartrate-acetaminophen. The pill bottle holding the pills marked V3601
bore a prescription to Sheena Stout, defendant’s girlfriend, ordered by the same physician who
wrote a prescription for defendant affixed on another bottle. The labels on these two pill bottles
were for Norco, but neither of the bottles contained Norco. On an end table in the living room,
Officer Nichols found drug packaging, including a box of sandwich bags, and a prescription slip.
The prescription slip was blank except for a signature from another physician.

        Officer Nichols also found a notebook that he believed was a drug ledger underneath the
couch in the living room. The notebook contained entries that were consistent with similar items
Officer Nichols had seen in the past, including documentation on amounts of pills and the
respective prices. Inside of a dresser drawer in the living room, Officer Nichols found three
cellophane bags that contained a large number of resealable, smaller bags. The smaller bags
were empty and did not contain drugs. Also inside of the dresser drawer in the living room,
Officer Nichols found seven prescription labels for seven different drugs that were prescribed to
defendant. The labels were not affixed to bottles, and the bottles to which the labels had been
previously affixed were not in the living room dresser drawer. In Officer Nichols’s experience,
the discovery of prescription labels is common in cases involving the illegal sale and distribution
of prescription pills. Therefore, on this record, ample evidence was presented to support the trial
court’s finding that defendant possessed the dihydrocodeinone with the intent to deliver it to
others.

       Defendant next argues that insufficient evidence was presented at trial to support his
conviction of possession with intent to deliver marijuana. Specifically, defendant contends that
the quantity of marijuana found in his home was inconsistent with an intent to deliver
marijuana.2 We disagree.

        As relevant to our analysis, Corporal Daniel Goebel found a jar of marijuana, as well as a
large bag and two smaller bags of marijuana, in the bathroom on the main floor of defendant’s
home. The large bag and jar of marijuana were found in the cabinet under the sink, while the
two small bags of marijuana were found on the bathroom floor. Although not in the same room,
a scale found in defendant’s living room was in close proximity to the marijuana found in the


2
  To the extent defendant asserts that testing did not confirm that the suspected substance found
in his living room was marijuana, we need not address the merits of this argument where the
record confirms that 71.45 grams of marijuana was found in defendant’s bathroom, and was of a
sufficient amount to support defendant’s conviction pursuant to MCL 333.7401(2)(d)(iii).




                                                -3-
bathroom. Further, in Officer Nichols’s experience, individuals have scales to weigh marijuana
before selling it. Materials to package drugs were also found in the home, as was a drug ledger.
Thus, on the basis of the record evidence, the trial court reasonably concluded that defendant
possessed the marijuana with the intent to deliver it to others.

        Defendant next argues that there was insufficient evidence to support his conviction of
felony-firearm. Specifically, defendant challenges whether the rifle found in his home was a
“firearm” as contemplated by the felony-firearm statute where it was allegedly inoperable.
Defendant also contends that there was insufficient evidence that he was in possession of the
rifle. We disagree.

       In People v Peals, 476 Mich. 636, 638; 720 NW2d 196 (2006), the Michigan Supreme
Court held:

       [T]he text of the statutory definition3 indicates that a weapon is a firearm if it is
       the type of weapon that was designed or intended to propel a dangerous projectile
       by an explosive, gas, or air. The definition describes the category of weapons that
       constitute a “firearm,” but it does not prescribe a requirement that the weapon be
       “operable” or “reasonably or readily repairable.” In other words, the design and
       construction of the weapon, rather than its state of operability, are relevant in
       determining whether it is a “firearm.” [Footnote added.]

         The prosecution presented sufficient evidence to allow the trial court to reasonably
conclude that the rifle found in defendant’s home was a “firearm” for purposes of the felony-
firearm statute. Dearborn Police Sergeant Jeremy Long testified that the rifle was a Remington
.22 rifle, a “relatively small caliber gun.” Although he never fired the weapon and there was no
ammunition found in it, Sergeant Long testified that the gun “appear[ed] to be in working order.”
Sergeant Long also testified that the gun appeared to have its firing pin intact. Thus, the trial
court correctly concluded that the rifle was a “firearm” as contemplated by MCL 750.222(e).

        Turning to defendant’s possession of the firearm, pursuant to MCL 750.227b, a defendant
is guilty of felony-firearm where that “defendant possessed a firearm during the commission of,
or the attempt to commit, a felony.” People v Bass, 317 Mich. App. 241, 268-269; 893 NW2d
140 (2016) (citation and quotation marks omitted). To be convicted of a possessory crime in
Michigan, a defendant need not actually possess a firearm; “constructive possession is
sufficient.” People v Minch, 493 Mich. 87, 91; 825 NW2d 560 (2012). To determine whether a
defendant had constructive possession, this Court must ask whether “ ‘the totality of the
circumstances indicates a sufficient nexus between defendant and the contraband.’ ” Id. at 91-
92, quoting People v Johnson, 466 Mich. 491, 500; 647 NW2d 480 (2002). “Although not in
actual possession, a person has constructive possession if he knowingly has the power and the


3
 The Michigan Supreme Court was construing the language of then MCL 750.222(d). Peals,
476 Mich. at 640. The language of the statute has been amended subsequent to the Court’s
decision in Peals, see 2012 PA 242, 2015 PA 28, and the relevant statute is now MCL
750.222(e)(e), but the amendments are not dispositive to our analysis.


                                                -4-
intention at a given time to exercise dominion or control over a thing, either directly or through
another person or persons. . . .” Minch, 493 Mich. at 92 (citation and quotation marks omitted).
Put another way, “ ‘[a] person has constructive possession if there is proximity to the article
together with indicia of control.’ ” People v Johnson, 293 Mich. App. 79, 83; 808 NW2d 815
(2011), quoting People v Hill, 433 Mich. 464, 470-471; 446 NW2d 140 (1989). That is, “ ‘a
defendant has constructive possession of a firearm if the location of the weapon is known and it
is reasonably accessible to the defendant.’ ” Johnson, 293 Mich. App. at 83, quoting Hill, 433
Mich. at 470-471. “Possession can be proved by circumstantial or direct evidence and is a factual
question for the trier of fact.” Johnson, 293 Mich. App. at 83.

         Our review of the record confirms that ample evidence supported the trial court’s
conclusion that defendant possessed the Remington .22 rifle the police found in his living room.
Testimony at trial demonstrated that defendant owned the house at 6607 Montrose, and that he
lived there with Stout. While defendant was not physically in possession of the rifle when police
entered his home, the record supports a finding of constructive possession. Specifically, when
Sergeant Long entered defendant’s home during the execution of the search warrant, defendant
was on the ground near the couch in the living room, and the rifle was affixed to the wall above
the couch. Sergeant Long also stated that the firearm was easily removed from its position
affixed to the wall. Where the rifle was reasonably accessible to defendant, who was in close
proximity to it, the trial court properly concluded that defendant had constructive possession of
the rifle. Johnson, 293 Mich. App. at 83.

       Defendant next argues that he was denied the effective assistance of counsel.             We
disagree.

         To preserve the issue of ineffective assistance of counsel, a defendant must request a new
trial or an evidentiary hearing. People v Nix, 301 Mich. App. 195, 207; 836 NW2d 224 (2013).
Here, defendant did not request a new trial or an evidentiary hearing. Where a defendant fails to
request a new trial or an evidentiary hearing, this Court’s review is limited to the existing record.
Id.4

        “To prevail on a claim of ineffective assistance of counsel, a defendant bears a heavy
burden to establish that (1) counsel’s performance was deficient, meaning that it fell below an
objective standard of reasonableness, and (2) but for counsel’s error, there is a reasonable
probability that the outcome of the defendant’s trial would have been different.” Solloway, 316
Mich. App. at 188, citing People v Carbin, 463 Mich. 590, 600; 623 NW2d 884 (2001).
“Counsel’s performance should be evaluated at the time of the alleged error without the benefit
of hindsight.” Solloway, 316 Mich. App. at 188 (citation omitted). “A defendant must overcome
a strong presumption that counsel’s actions constituted sound trial strategy.” Id. (citation



4
  “The question whether defense counsel performed ineffectively is a mixed question of law and
fact; this Court reviews for clear error the trial court’s findings of fact and reviews de novo
questions of constitutional law.” People v Trakhtenberg, 493 Mich. 38, 47; 826 NW2d 136
(2012) (citation omitted).


                                                -5-
omitted). “Defendant is required to show that trial counsel’s performance prejudiced him
enough to deprive him of a fair trial.” Id.

        The thrust of defendant’s claims alleging ineffective assistance of counsel are that
defense counsel did not properly seek immunity from prosecution or mount a defense pursuant to
§ § 4 and 8 of the Michigan Medical Marihuana Act, MCL 333.26421 et seq. Addressing first
§ 4 of the MMMA, to have availed himself of immunity from prosecution, defendant must have
established that he “(1) was issued and possessed a valid registry identification card, (2)
complied with the requisite volume limitations of § 4(a) and § 4(b), (3) stored any marijuana
plants in an enclosed, locked facility, and (4) was engaged in the medical use of marijuana.”
People v Hartwick, 498 Mich. 192, 217-218; 870 NW2d 37 (2015), citing MCL 333.26424(a) and
(b).

        The record evidence at trial established that defendant did not have a valid medical
marijuana card on the day that he was arrested. Moreover, in his brief on appeal, defendant
concedes that his medical marijuana card expired in 2015 and was not renewed until 2016.
Because defendant cannot demonstrate that he “possessed a valid registry identification card,” at
the time of the incident giving rise to this prosecution, defendant is not entitled to immunity
pursuant to § 4 of the MMMA. Where he did not meet the requirements of § 4 of the MMMA,
trial counsel was not ineffective for declining to advance a meritless argument seeking immunity
from prosecution. People v Ericksen, 288 Mich. App. 192, 201; 793 NW2d 120 (2010).

        Likewise, we reject defendant’s argument that counsel was constitutionally infirm for not
pursuing the affirmative defense of medical use of marijuana pursuant to § 8 of the MMMA. As
opposed to § 4 of the MMMA, which grants immunity from prosecution, § 8 permits a defendant
to assert an affirmative defense in a criminal prosecution. Hartwick, 498 Mich. at 213. MCL
333.26428, provides, in relevant part:

       (a) Except as provided in [MCL 333.26427], a patient and a patient’s primary
       caregiver, if any, may assert the medical purpose for using marihuana as a defense
       to any prosecution involving marihuana, and this defense shall be presumed valid
       where the evidence shows that:

       (1) A physician has stated that, in the physician’s professional opinion, after
       having completed a full assessment of the patient’s medical history and current
       medical condition made in the course of a bona fide physician-patient
       relationship, the patient is likely to receive therapeutic or palliative benefit from
       the medical use of marihuana to treat or alleviate the patient’s serious or
       debilitating medical condition or symptoms of the patient’s serious or debilitating
       medical condition;

       (2) The patient and the patient’s primary caregiver, if any, were collectively in
       possession of a quantity of marihuana that was not more than was reasonably
       necessary to ensure the uninterrupted availability of marihuana for the purpose of
       treating or alleviating the patient’s serious or debilitating medical condition or
       symptoms of the patient’s serious or debilitating medical condition; and


                                               -6-
       (3) The patient and the patient’s primary caregiver, if any, were engaged in the
       acquisition, possession, cultivation, manufacture, use, delivery, transfer, or
       transportation of marihuana or paraphernalia relating to the use of marihuana to
       treat or alleviate the patient’s serious or debilitating medical condition or
       symptoms of the patient’s serious or debilitating medical condition. [Footnote
       omitted.]

A § 8 defense “must be raised in a pretrial motion for an evidentiary hearing.” People v
Kolanek, 491 Mich. 382, 411; 817 NW2d 528 (2012). See also MCL 333.26428(b) (stating the
same). “A defendant seeking to assert the MMMA’s statutory affirmative defense must present
prima facie evidence for each element of § 8(a).” Hartwick, 498 Mich. at 228.

         As defendant points out, the record reflects that defense counsel and the trial court may
have misinterpreted the applicable law regarding the § 8 affirmative defense, confusing it with
the immunity granted pursuant to § 4 of the MMMA. However, defendant is still unable to
overcome the presumption that defense counsel’s decision not to pursue a § 8 defense resulted
from sound trial strategy. Solloway, 316 Mich. App. at 188. While defendant testified that he
used marijuana to treat pain arising from dislocated shoulders and knees, he also testified that he
had a concomitant professional relationship with a physician. The record reflects that this same
physician was under investigation by the police, for reasons unclear from the record, at the time
of trial. Thus, defense counsel may have reasonably surmised that pursuit of a § 8 defense would
not be beneficial to defendant, as it would have invited the prosecution to delve more deeply into
defendant’s relationship with the physician under investigation. Additionally, the record
confirms that a large volume of narcotics were found in defendant’s home, together with the
trappings of a narcotics distribution operation, including a marijuana grinder and scale, a drug
ledger, and a Remington .22 gauge rifle mounted on the living room wall. Moreover, when
police entered the home, Stout was observed attempting to flush marijuana down the toilet. On
this record, defense counsel likely made the competent and reasonable estimation that any
likelihood of the § 8 defense being accepted by the trial court in this bench trial as credible and
successful was extremely unlikely. Such a decision does not amount to ineffective assistance of
counsel. Ericksen, 288 Mich. App. at 201.

      Finally, defendant argues that the trial court’s statements and conduct during trial
amounted to judicial misconduct. We disagree.

        In order to preserve the issue of judicial misconduct for appellate review, a defendant
must object in the trial court. People v Sardy, 216 Mich. App. 111, 117; 549 NW2d 23 (1996).
Defendant failed to object to the trial court’s alleged misconduct in the trial court. Therefore, the
issue was not properly preserved for appellate review. Where a defendant fails to preserve a
claim of judicial bias in the trial court, this Court reviews the issue for plain error affecting a
defendant’s substantial rights. People v Jackson, 292 Mich. App. 583, 597; 808 NW2d 541
(2011), citing People v Carines, 460 Mich. 750, 763-764; 597 NW2d 130 (1999). “To avoid
forfeiture under the plain error rule, three requirements must be met: 1) error must have
occurred, 2) the error was plain, i.e., clear or obvious, 3) and the plain error affected substantial
rights.” Id. at 763. “The third requirement generally requires a showing of prejudice, i.e., that
the error affected the outcome of the lower court proceedings.” Id. The defendant has the
burden of persuasion as it pertains to prejudice. Id. Once a defendant demonstrates the three

                                                -7-
requirements, “an appellate court must exercise its discretion in deciding whether to reverse.”
Id. “Reversal is warranted only when the plain, forfeited error resulted in the conviction of an
actually innocent defendant or when an error seriously affect[ed] the fairness, integrity or public
reputation of judicial proceedings independent of the defendant’s innocence.” Id. at 763-764
(citation and quotation marks omitted).

       In People v Stevens, 498 Mich. 162, 168; 869 NW2d 233 (2015), the Michigan Supreme
Court recognized:

       A trial judge’s conduct deprives a party of a fair trial if the conduct pierces the
       veil of judicial impartiality. A judge’s conduct pierces this veil and violates the
       constitutional guarantee of a fair trial when, considering the totality of the
       circumstances, it is reasonably likely that the judge’s conduct improperly
       influenced the jury5 by creating the appearance of advocacy or partiality against a
       party. In evaluating the totality of the circumstances, the reviewing court should
       inquire into a variety of factors including, but not limited to, the nature of the trial
       judge’s conduct, the tone and demeanor of the judge, the scope of the judicial
       conduct in the context of the length and complexity of the trial and issues therein,
       the extent to which the judge’s conduct was directed at one side more than the
       other, and the presence of any curative instructions, either at the time of an
       inappropriate occurrence or at the end of trial. [Id. at 164 (footnote and
       emphasis added).]

       Defendant initially contends that the trial court usurped the prosecution’s role as a
prosecutor and repeatedly took control of questioning witnesses, thereby depriving him of a fair
and impartial trial.

        “It is well established that the trial court has a duty to control trial proceedings in the
courtroom and has wide discretion and power in fulfilling that duty.” People v Biddles, 316
Mich. App. 148, 153; 896 NW2d 461 (2016), citing People v Conley, 270 Mich. App. 301, 307;
715 NW2d 377 (2006). “A court must ‘exercise reasonable control over the mode and order of
interrogating witnesses and presenting evidence so as to (1) make the interrogation and
presentation effective for the ascertainment of the truth, (2) avoid needless consumption of time,
and (3) protect witnesses from harassment or undue embarrassment.’ ” Biddles, 316 Mich. App.
at 153-154, citing MRE 611(a).




5
  “On jury waiver, a judge ‘shall proceed to hear, try and determine such cause in accordance
with the rules and in like manner as if such cause were being tried before a jury.’ In effect, the
statute places the same standard of impartiality on the judge as the constitution places on the
jury.” People v Walker, 24 Mich. App. 360, 361; 180 NW2d 193 (1970), aff’d 385 Mich. 596
(1971), quoting MCL 763.4.


                                                 -8-
        Our review of the trial court’s line of questioning confirms that the trial court did not
engage in judicial misconduct.6 Although the trial court engaged in extensive questioning of
witnesses throughout trial, the trial court’s questions were generally asked at the conclusion of
direct or cross-examination or in order to clarify the testimony of witnesses and elicit additional
relevant information. Stevens, 498 Mich. at 173-174 (“[I]t is appropriate for a judge to question
witnesses to produce fuller and more exact testimony or elicit additional relevant information.”
(Citation omitted.)) Although defendant complains that the trial court attempted to speed up this
bench trial by taking “control of the prosecution’s job of asking questions as to the evidence
introduced, and what witnesses were needed to make her prima facie case,” our review of the
trial court’s conduct simply demonstrate the trial court’s desire to maintain efficiency during the
trial court proceedings. Biddles, 316 Mich. App. at 153-154, citing MRE 611(a).

        Defendant also challenges the trial court’s comments following his motion for a directed
verdict. We have closely reviewed the challenged comments, and when read in their totality,
they do not reflect any bias or prejudice against defendant, but merely the trial court’s apt
recognition that defendant had not yet presented his case. Put simply, the trial court was simply
informing defendant that it recognized the prosecution to have a strong case, and was open to
hearing defendant’s theory of the case.

       Defendant further argues that the trial court’s inquiry into Stout’s guilty plea was
impermissible for purposes of impeaching the witness’s credibility. Specifically, defendant
argues that the trial court violated MRE 609 when it questioned Stout about her guilty plea.

       MRE 609, in relevant part, provides:

       (a) General Rule. For the purpose of attacking the credibility of a witness,
       evidence that the witness has been convicted of a crime shall not be admitted
       unless the evidence has been elicited from the witness or established by public
       record during cross-examination, and

       (1) the crime contained an element of dishonesty or false statement, or

       (2) the crime contained an element of theft, and

              (A) the crime was punishable by imprisonment in excess of one year or
       death under the law under which the witness was convicted, and

              (B) the court determines that the evidence has significant probative value
       on the issue of credibility and, if the witness is the defendant in a criminal trial,
       the court further determines that the probative value of the evidence outweighs its
       prejudicial effect.


6
  Other than a question by the trial court into Stout’s guilty plea, which we will discuss
subsequently in this opinion, defendant does not specify a particular question by the trial court
that he claims amounts to judicial misconduct.


                                                -9-
However, “MRE 609 is not applicable where evidence of prior convictions is offered to rebut
specific testimony rather than to attack credibility in general.” People v Taylor, 422 Mich. 407,
417; 373 NW2d 579 (1985).

        A review of the record confirms that Stout’s guilty plea was offered to rebut her
testimony rather than to mount an attack of her credibility. Specifically, Stout testified that she
was in receipt of a valid prescription from a physician for all of her medications and, therefore,
legally possessed the various pills found in defendant’s home attributed to her. In response,
during cross-examination, the prosecution inquired into Stout’s guilty plea to possession of
narcotics. There is no indication in the record that the trial court initiated the inquiry into Stout’s
guilty plea. Rather, the trial court sought to clarify Stout’s testimony regarding her guilty plea.
We are therefore not persuaded that the trial court’s questioning of Stout was in any manner
improper.

        Defendant also contends that the trial court’s closing remarks demonstrate bias against
defendant. We have closely reviewed the comments that defendant points to, and conclude that
they do not demonstrate any bias against defendant on the part of the trial court. Instead, the trial
court’s statements reflect its permissible assessment of the credibility of defendant, Stout, and
the other witnesses at trial. See MCR 2.613(C) (stating that regard should “be given to the
special opportunity of the trial court to judge the credibility of the witnesses who appeared
before it.”).

       Affirmed.



                                                               /s/ Kathleen Jansen
                                                               /s/ Karen M. Fort Hood
                                                               /s/ Michael J. Riordan




                                                 -10-